Case 6:19-cv-01333-RBD-EJK Document 112 Filed 07/13/20 Page 1 of 3 PageID 1850




                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

  NICHIA CORPORATION,                                )
                                                     )
                       Plaintiff,                    )
                                                     )   Case No. 6:19-cv-1333-RBD-EJK
  v.                                                 )
                                                     )
  LIGHTING SCIENCE GROUP CORP.,                      )
                                                     )
                       Defendant.                    )
                                                     )
                                                     )

                              AGREED JOINT MOTION REGARDING
                          TECHNOLOGY TUTORIAL ON JULY 22, 2020 AND
                              MEMORANDUM OF LAW IN SUPPORT

         Nichia Corporation and Defendant respectfully submit this Joint Motion in view of the

 Technology Tutorial scheduled for July 22, 2020 in this case as well as two companion cases:

 Nichia Corporation vs. Healthe, Inc. and Lighting Science Group Corp., 6:19-cv-1332-RBD-

 EJK; and Nichia Corporation v. VividGro Inc. and Lighting Science Group Corp., 6:19-cv-1334-

 RBD-EJK.

         Specifically, the parties jointly request that the hearing occur remotely, using video-

 conference technology. The tutorial will be presented by out of state counsel for both parties,

 and therefore a remote hearing would alleviate the need for counsel (and any client

 representatives) to travel.

         In addition, the parties propose the following format for the tutorial:

         1.        Each side will be permitted two hours to present, with Plaintiff Nichia

         Corporation presenting first, and the Defendant entities providing any supplemental

         presentation;




         123014827.1
Case 6:19-cv-01333-RBD-EJK Document 112 Filed 07/13/20 Page 2 of 3 PageID 1851




           2.     The parties have agreed to forgo the use of expert testimony; and


           3.     The parties will provide the Court with copies of their respective tutorial materials

           by 5 p.m. on July 20, 2020.


           This motion is timely filed pursuant to Fed.R.Civ.P. 6 and not for any improper purposed

 but for the reasons set forth above.

           WHEREFORE, the parties respectfully request the Court grant this motion, order the

 hearing to be conducted remotely, using video-conference technology and adopt the parties’

 further requests set forth in paragraphs 1 – 3 above.



  Date: July 13, 2020                                   Respectfully submitted,


  By /s/ Daniel C. Johnson                              By /s/Ryan T. Santurri
  Eleanor M. Yost                                       Ryan T. Santurri
  Florida Bar No. 1003178                               Florida Bar No. 15698
  eyost@carltonfields.com                               rsanturri@allendyer.com
  William (Ty) Giltinan                                 ALLEN, DYER, DOPPELT
  Florida Bar No. 27810                                  & GILCHRIST, P.A.
  wgiltinan@carltonfields.com                           255 South Orange Avenue, Suite 1401
  J. Coy Stull                                          Post Office Box 3791
  Florida Bar No. 15764                                 Orlando, FL 32802-3791
  jstull@carltonfields.com                              Telephone: (407) 841-2330
                                                        Facsimile: (407) 841-2343
  4221 W. Boy Scout Boulevard
  Suite 1000                                            and
  Tampa, Florida 33607-5780
  Tel. No.: (813) 229-4395                              Andrew Gish
  Fax No.: (813) 229-4133                               Noroozi PC
                                                        1250 Broadway, 36th Floor
  -and-                                                 New York, NY 10001
                                                        (212) 328-1164
  Daniel C. Johnson
  Trial Counsel                                         Attorneys for Defendant
  djohnson@carltonfields.com
  Florida Bar No. 522880
  Carlton Fields, P.A.

                                                    2
 123014827.1
Case 6:19-cv-01333-RBD-EJK Document 112 Filed 07/13/20 Page 3 of 3 PageID 1852




  200 S. Orange Ave., Ste. 1000
  Orlando, Florida 32801-3400
  Tel. No.: (407) 244-8237
  Fax No.: (407) 648-9099

  -and-

  ROTHWELL,     FIGG,               ERNST        &
  MANBECK, P.C.

  Robert P. Parker (Trial Counsel) (pro hac vice)
  rparker@rfem.com
  Jenny Colgate (pro hac vice)
  jcolgate@rfem.com
  Michael Jones (pro hac vice)
  mjones@rfem.com
  Daniel McCallum (pro hac vice)
  dmccallum@rfem.com
  Mark Rawls (pro hac vice)
  mrawls@rfem.com
  607 14th Street N.W., Suite 800
  Washington, DC 20005
  Tel. No.: (202) 783-6040
  Fax No.: (202) 783-6031

  Attorneys for Plaintiff Nichia Corporation


                                    CERTIFICATE OF SERVICE

           I hereby certify that a true and correct copy of the above and foregoing has been furnished,

 electronically, through the CM/ECF system, to all counsel of record on this 13TH day of July, 2020.


                                                 /s/ Daniel C. Johnson
                                                 Daniel C. Johnson




                                                     3
 123014827.1
